Filed 7/16/02 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2002 ND 120







Mark Lithun and Marie Lithun, 		Petitioners and Appellees



v.



Michael O. DuPaul, 		Respondent and Appellant







No. 20020008







Appeal from the District Court of Ward County, Northwest Judicial District, the Honorable William W. McLees, Judge.



AFFIRMED.



Per Curiam.



Leslie Bakken Oliver, Vogel Law Firm, P.O. Box 2097, Bismarck, N.D. 58502-2097, for petitioners and appellees.



Michael O. DuPaul, pro se, Box 932, Minot, N.D. 58702.

Lithun v. DuPaul

No. 20020008



Per Curiam.

[¶1]	Michael O. DuPaul appealed from a district court order granting Mark and Marie Lithuns’ petition for a disorderly conduct restraining order under N.D.C.C. § 12.1-31.2-01.  We affirm the order under N.D.R.App.P. 35.1(a)(4).

[¶2]	Gerald W. VandeWalle, C.J.

William A. Neumann

Mary Muehlen Maring

Dale V. Sandstrom

Georgia Dawson, D.J.



[¶3]	The Honorable Georgia Dawson, D.J., sitting in place of Kapsner, J., disqualified.